BELCHER, Commissioner.
The offense is driving an automobile while the driver’s license was suspended; the punishment, a fine of $200 and 15 days in jail.
The testimony of the officer, who investigated a collision, sufficiently shows that the appellant was driving an automobile upon a public street, and that upon request he was unable to produce a Texas commercial operator’s license.
The records of the Department of Public Safety pertaining to the Texas commercial operator’s license of the appellant were introduced in evidence, without objection, and they reflect that such license had been and was suspended at the time alleged.
The appellant did not testify or offer any evidence in his behalf.
Finding the evidence sufficient to support the conviction, the judgment is affirmed.
Opinion approved by the Court.